 Case 1:21-cv-02611-BMC Document 10 Filed 07/08/21 Page 1 of 2 PageID #: 62

                    Law Offices of Colin Mulholland
                                      Employment and Civil Litigation

30-97 Steinway Street                                                         Telephone: (347) 687-2019
Suite 301-A                                                                  cmulhollandesq@gmail.com
Astoria, NY 11103

VIA ECF
Honorable Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201                                                       July 8th, 2021

                        Re: Gualpa v. New Hari Auto Care Inc., et al.
                            Case No.: 20-cv-1464
Dear Judge Cogan:

        The parties jointly submit this letter in advance of our initial status conference.

                                    PLAINTIFF’S POSITION

        Plaintiff has a classic FLSA claim with the usual causes of action. Plaintiff worked for

the Defendants in their Long Island City shop where he worked six days per week for a fixed

salary. He worked significant overtime for the Defendants without lawful compensation for his

overtime premiums. Plaintiff also has claims for statutory notice violations arising under state

law.

        Plaintiffs intend to depose the individual Defendants listed in the caption in addition to

customary document demands and paper discovery. Plaintiffs may seek to hire a handwriting or

computer expert if the records produced by the Defendants seem fabricated, inauthentic,

reconstructed or otherwise altered.

        Plaintiff alleges that this Court has subject matter jurisdiction under 28 U.S.C. Section

1331 pursuant to claims asserted under the Fair Labor Standards Act of 1938, 29 U.S.C. Sections

201 et seq. and supplemental jurisdiction over Plaintiff’s state law claims under 28 U.S.C.

Section 1367(a).
 Case 1:21-cv-02611-BMC Document 10 Filed 07/08/21 Page 2 of 2 PageID #: 63




       Plaintiff expects to move for summary judgment on limited issues at the close of

discovery such as the liability for the statutory notice violations and the employer status of

certain Defendants if the record after discovery supports such an application.

                                      DEFENDANTS’ POSITION

       Defendants assert that some of the defendant corporations were not in business or active

entities at the alleged time of the Plaintiff’s purported work. Defendants deny that Plaintiff

worked six days a week for nine and a half hours each day. The time claimed to have been

worked by Plaintiff is grossly exaggerated and he is not owed additional wages. Defendants

would ask the Court to reject supplemental jurisdiction over the alleged State Law claims.

Defendants may assert the Motor Carrier Exemption and/or the Portal-to-Portal Act as legal

defenses to the Plaintiff’s claims.


                                        Respectfully Submitted,

                                        /s/ Colin Mulholland, Esq.
